DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-19 recite “The one or more non-transitory computer readable media of claim 10” while the claim 10 recites a computer-implemented method.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8-11, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shibayama (US 20170264820 A1).

Regarding claim 1, Shibayama teaches a computer implemented method, comprising: 
receiving a first encoded media sequence that has been encoded to comply with one or more transmission buffer constraints (the decoder 4 reproduces and displays the video image by reading the encoded stream bts from the reception buffer side to decode the encoded stream bts, and outputting to a screen (not shown), or the like. [0037]); 
storing the first encoded media sequence in a transmission buffer associated with the one or more transmission buffer constraints (it is assumed that the output encoded stream bts is once stored in a transmission buffer (not shown), transferred and stored in a reception buffer (not shown), read from the reception buffer, and then is decoded. [0027] [0053] As described above, according to the first example, it is possible to appropriately control the encoding according to the reception buffer occupancy as long as the transmission buffer occupancy is available.); and 
decoding for playback at least a portion of the first encoded media sequence stored in the transmission buffer (Then, the decoder 4 reproduces and displays the video image by reading the encoded stream bts from the reception buffer side to decode the encoded stream bts, and outputting to a screen (not shown), or the like. [0037]).

Regarding claim 3, Shibayama teaches the computer-implemented method of claim 1, wherein the one or more transmission buffer constraints include at least one transmission buffer constraint limiting a variation in bits used to encode frames included in the first encoded media sequence (the semiconductor device 100 controls the encoding bit rate by allocating a lot of bits when the occupancy of the virtual reception buffer is available, and when the occupancy of the virtual reception buffer is not available, controls the encoding bit rate by reducing the number of allocated bits. [0033]).

Regarding claim 8, Shibayama teaches the computer-implemented method of claim 1, wherein the first encoded media sequence comprises a plurality of subsequences, and at least two of the subsequences are encoded based on different encoding parameters and subject to the one or more transmission buffer constraints (wherein when the transmission buffer occupancy is equal to or less than the first threshold, the control information specifying unit calculates the encoding control information by using a predetermined first parameter and the reception buffer occupancy, wherein when the transmit occupancy is greater than the first threshold, the control information specifying unit calculates a second parameter to further reduce the amount of generated data than in the case of the first parameter, and calculates the encoding control information by using the second parameter and the reception buffer occupancy, and wherein the control information specifying unit specifies the calculated encoding control information to the encoding processing unit. [Claims 5]).

Regarding claim 9, Shibayama teaches the computer-implemented method of claim 1, wherein the first encoded media sequence is associated with a media title comprising at least one of video content or audio content (The encoder 1 encodes a video image such as a photographic image taken by a camera [0037]).

Regarding claim 10, Shibayama teaches the computer-implemented method of claim 1, further comprising: receiving a second encoded media sequence that has been encoded based on at least a first encoding parameter and to comply with the one or more transmission buffer constraints, wherein the at least a first encoding parameters is different than at least one (wherein when the transmission buffer occupancy is equal to or less than the first threshold, the control information specifying unit calculates the encoding control information by using a predetermined first parameter and the reception buffer occupancy, wherein when the transmit occupancy is greater than the first threshold, the control information specifying unit calculates a second parameter to further reduce the amount of generated data than in the case of the first parameter, and calculates the encoding control information by using the second parameter and the reception buffer occupancy, and wherein the control information specifying unit specifies the calculated encoding control information to the encoding processing unit. [Claims 5]).

Regarding claim 11, Shibayama teaches one or more non-transitory computer readable media including instructions that, when executed by one or more processors (The prevent invention can also achieve an arbitrary process by allowing a processor, such as a central processing unit (CPU), to execute a computer program. [0082]), cause the one or more processors to perform the steps of: 
receiving a first encoded media sequence that has been encoded to comply with one or more transmission buffer constraints (the decoder 4 reproduces and displays the video image by reading the encoded stream bts from the reception buffer side to decode the encoded stream bts, and outputting to a screen (not shown), or the like. [0037]);
storing the first encoded media sequence in a transmission buffer associated with the one or more transmission buffer constraints (it is assumed that the output encoded stream bts is once stored in a transmission buffer (not shown), transferred and stored in a reception buffer (not shown), read from the reception buffer, and then is decoded. [0027] [0053] As described above, according to the first example, it is possible to appropriately control the encoding according to the reception buffer occupancy as long as the transmission buffer occupancy is available.); and 
decoding for playback at least a portion of the first encoded media sequence stored in the transmission buffer (Then, the decoder 4 reproduces and displays the video image by reading the encoded stream bts from the reception buffer side to decode the encoded stream bts, and outputting to a screen (not shown), or the like. [0037]).

Regarding claim 20, Shibayama teaches a computer system, comprising: 
one or more memories storing instructions; and one or more processors that are coupled to the one or more memories (The prevent invention can also achieve an arbitrary process by allowing a processor, such as a central processing unit (CPU), to execute a computer program. [0082]) and, when executing the instructions, are configured to: 
receive an encoded media sequence that has been encoded to comply with one or more transmission buffer constraints (the decoder 4 reproduces and displays the video image by reading the encoded stream bts from the reception buffer side to decode the encoded stream bts, and outputting to a screen (not shown), or the like. [0037]);
store the encoded media sequence in a transmission buffer associated with the one or more transmission buffer constraints(it is assumed that the output encoded stream bts is once stored in a transmission buffer (not shown), transferred and stored in a reception buffer (not shown), read from the reception buffer, and then is decoded. [0027] [0053] As described above, according to the first example, it is possible to appropriately control the encoding according to the reception buffer occupancy as long as the transmission buffer occupancy is available.); and
decode at least a portion of first encoded media sequence stored in the transmission buffer for playback (Then, the decoder 4 reproduces and displays the video image by reading the encoded stream bts from the reception buffer side to decode the encoded stream bts, and outputting to a screen (not shown), or the like. [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shibayama in view of Hayashi (US 20160254976 A1).

Regarding claim 4, Shibayama teaches the computer-implemented method of claim 1. Shibayama does not teach the following limitations, however, in an analogous art, Hayashi teaches wherein the one or more transmission buffer constraints include at least one transmission buffer constraint associated with a pre-buffering time ([0098] In Eq. (1), T represents “the maximum allowable delay”, S represents “the number of encoded packets required before the completion of transmission of the last packet in the transmission buffer 15”, Bandwidth represents the “transmission bandwidth”, RTT represents the “round trip time”, Buff represents the “maximum transmission buffer capacity”, and K represents “the number of packets used by the rateless code encoder 14”.).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Hayashi and apply them to Shibayama. One would be motivated as such as to effectively exploit a network bandwidth (Hayashi: [0018]).

Regarding claim 5, Shibayama in view of Hayashi teaches the computer-implemented method of claim 4, Hayashi further teaches receiving the pre-buffering time ([0098] In Eq. (1), T represents “the maximum allowable delay”, S represents “the number of encoded packets required before the completion of transmission of the last packet in the transmission buffer 15”, Bandwidth represents the “transmission bandwidth”, RTT represents the “round trip time”, Buff represents the “maximum transmission buffer capacity”, and K represents “the number of packets used by the rateless code encoder 14”.). the same motivation used to combine Shibayama in view of Hayashi in claim 4 is applicable.

Regarding claim 13, Shibayama teaches the one or more non-transitory computer readable media of claim 11. Shibayama does not teach the following limitations, however, in an analogous art, Hayashi teaches the one or more transmission buffer constraints include at least one of a transmission buffer constraint associated with a pre-buffering time or a transmission buffer constraint limiting a variation in bits used to encode frames included in the first encoded media sequence ([0098] In Eq. (1), T represents “the maximum allowable delay”, S represents “the number of encoded packets required before the completion of transmission of the last packet in the transmission buffer 15”, Bandwidth represents the “transmission bandwidth”, RTT represents the “round trip time”, Buff represents the “maximum transmission buffer capacity”, and K represents “the number of packets used by the rateless code encoder 14”.). the same motivation used to combine Shibayama in view of Hayashi in claim 13 is applicable.

Shibayama in view of Hayashi teaches the one or more non-transitory computer readable media of claim 13, Hayashi further teaches receiving the pre-buffering time ([0098] In Eq. (1), T represents “the maximum allowable delay”, S represents “the number of encoded packets required before the completion of transmission of the last packet in the transmission buffer 15”, Bandwidth represents the “transmission bandwidth”, RTT represents the “round trip time”, Buff represents the “maximum transmission buffer capacity”, and K represents “the number of packets used by the rateless code encoder 14”.). the same motivation used to combine Shibayama in view of Hayashi in claim 14 is applicable.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibayama in view of Konoshima (US 20110019974 A1).

Regarding claim 7, Shibayama teaches the computer-implemented method of claim 1. Shibayama does not teach the following limitations, however, in an analogous art,  Konoshima teaches wherein the one or more transmission buffer constraints include at least one of a constant bitrate video buffer verifier (VBV) constraint or a variable bitrate VBV constraint (In VBV, a model is adopted in which, after a coded moving image is stored in a virtual buffer for the amount of initial delay at a maximum transmission bit rate, data for one picture is instantly extracted from the virtual buffer at an interval of fixed time [0028]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Konoshima and apply them to Shibayama. One would be motivated as such as to preserve image quality (Konoshima: [0027]).

Allowable Subject Matter
Claims 2, 6, 12, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486